BERDON, J., with whom, NORCOTT, J.,
joins, dissenting. I disagree with the majority’s dismissal of this appeal for lack of a final judgment, where the appellants seek appellate review of what they argue was the trial court’s improper denial of their statutory right to a protective order from an intrusive, and *634potentially abusive, examination by the plaintiff.1 Pursuant to General Statutes § 52-351b,2 and General *635Statutes § 52~400a (a),3 a specific postjudgment statutory scheme, the appellants, Nella Reale and Joseph Reale, each sought protective orders to prevent them from having to shoulder the burden of being haled into court for an examination with respect to the assets of the defendant Antonio Reale, the judgment debtor. Although the appellants are the wife and son of the defendant, neither are parties to the underlying action nor are they indebted to the plaintiff.
In this case, the examination of the appellants was not a matter of right, but, rather, was subject to a separate and distinct proceeding in which the trial court was required to determine whether the appellants should be subject to an examination by the plaintiff or were entitled to have an order issued to protect them from “annoyance, embarrassment, oppression or undue burden or expense.” General Statutes § 52-400a (a). For purposes of an appeal from an order such as the trial court entered in this case denying the appellant’s motions for protective orders, State v. Curcio, 191 Conn. 27, 463 A.2d 566 (1983), provides the standard *636to determine whether it constituted a final judgment. In Curcio, we held that “[a]n otherwise interlocutory order is appealable in two circumstances: (1) where the order or action terminates a separate and distinct proceeding, or (2) where the order or action so concludes the rights of the parties that further proceedings cannot affect them.” Id., 31. In my opinion this case meets the test of the first prong of Curcio.4 The trial court’s denial of the motions for protective orders, which resulted in requiring the appellants to submit to the examinations, constituted a final judgment under Curcio because it was instigated solely to test the propriety of their examination by the plaintiff in a proceeding independent of the central action against the defendant. Even the majority concludes that the statutory proceeding “is separate and distinct from the prior adjudication leading to the judgment debt . . . .”
I agree that this court has long held that a pretrial order directed to a party pertaining to discovery is generally not appealable. See, e.g., Chrysler Credit Corp. v. Fairfield Chrysler-Plymouth, Inc., 180 Conn. 223, 226, 429 A.2d 478 (1980) (“[a]n order issued upon a motion for discovery is ordinarily not appealable because it does not constitute a final judgment”). This court pointed out in Chrysler Credit Corp. that if the trial court in such cases improperly orders discovery, then the issue “is reviewable upon appeal . . . after a trial on the merits has been concluded and a final judgment has been rendered.” Id., 228.
The order challenged in this case differs from such pretrial orders as in Chrysler Credit Corp. in at least one important respect. The discovery authorized in the present case was predicated upon a special statutory *637proceeding that enabled the appellants, who were not parties to the underlying action, to challenge the appropriateness of allowing the plaintiff to obtain discovery from them in a proceeding that would not result in a later judgment from which the appellants could then appeal. Accordingly, we are not bound by the precedent of Chrysler Credit Corp., and the trial court’s order of discovery comes within the first prong of Curcio.
The case of Lougee v. Grinnell, 216 Conn. 483, 582 A.2d 456 (1990), is indistinguishable from the case now before us. In Lougee, the Superior Court denied the petitioner’s motion to quash a subpoena and his application for a protective order with respect to a deposition the respondent sought of the petitioner pertaining to a civil action pending in Texas, in which the respondent was the plaintiff. Id., 484-86. In holding that the discovery order was appealable under the first prong of Cur-do, this court stated that the “judicial proceeding instituted in Connecticut concerned the propriety of [the respondent’s] deposition subpoena, a proceeding that will not result in a later judgment from which [the petitioner] can then appeal.” (Internal quotation marks omitted.) Id., 487. The court concluded that “[b]ecause the separate and distinct judicial proceeding concerning [the respondent’s] deposition subpoena terminated when the trial court issued the orders appealed, [the petitioner] has appealed from a final judgment . . . Id. This court then reviewed the merits of the petitioner’s claims that the Superior Court improperly denied his motion to quash the subpoena and motion for protective order. Id., 487-91. The majority, labeling Lougee as an “exceptional” case,5 is quick to dismiss this court’s precedent.
*638I make three preliminary observations with respect to Lougee and the present case: (1) the petitioner in Lougee was a nonparty witness, and the appellants in this case were also nonparty witnesses; (2) the petitioner in Lougee was called to respond to discovery, and the appellants in this case were also called to respond to discovery; (3) the litigation was initiated outside of Connecticut in Lougee, but, as the majority points out, this case involves Connecticut litigation. The majority relies on the latter distinction to distinguish Lougee from the present case, but its relevancy eludes me. The concerns that the majority claims were present in Lougee are no different than the concerns in this case. The appellants in this case, as well as the petitioner in Lougee, were subject to discovery proceedings in Connecticut. More importantly, the legislature has clearly drawn the lines of a distinct proceeding by providing a statutory framework applicable in this case in which the appellants can initiate a separate proceeding in order to challenge the propriety of subjecting them to a probing examination. No such legislative framework was provided in Lougee. Because the majority embraces Lougee and rejects jurisdiction in this case, I can only conclude that the majority’s decision is result-oriented.6
Like the denial of the motion to quash in Lougee, the denial of the motions for protective orders in this case *639determined whether the appellants were required to submit to the discovery, and this concluded the rights of the parties. In other words, the denial of the motions for protective orders was determinative of whether the discovery would annoy, embarrass, oppress or cause undue burden or expense to the appellants. General Statutes § 52-400a (a). The majority suggests that if the appellants wish to test the propriety of the trial court’s decision, they must subject themselves to a finding of contempt of court and punishment for that contempt by refusing to answer. The legislature never intended that parties such as the appellants place themselves in a position of being held in contempt of court and punished with the possibility of imprisonment. The contempt route is a callous suggestion to the appellants in order for them to vindicate their privacy rights.
The majority has relegated the shield provided by the statutory scheme to an unreviewable decision of the trial court. The trial court’s decision is insulated from review because once the appellants are compelled to submit to the discovery proceedings — being forced to enter the door of the courthouse, take the witness stand, and relinquish their right to privacy — any subsequent appeal to contest the propriety of that examination would be moot.
Accordingly, I dissent.

 The trial court offered no reasons for its refusal to grant the motions for protective orders.


 General Statutes § 52-351b provides: “Discovery by judgment creditor, (a) A judgment creditor may obtain discovery from the judgment debtor, or from any third person he reasonably believes, in good faith, may have assets of the judgment debtor, or from any financial institution to the extent provided by this section, of any matters relevant to satisfaction of the money judgment. The judgment creditor shall commence any discovery proceeding by serving an initial set of interrogatories, in a prescribed form containing such questions as to the assets and employment of the judgment debtor as may be approved by the judges of the Superior Court or their designee, on the person from whom discovery is sought. Service of an initial set of interrogatories relevant to obtaining satisfaction of a money judgment of a small claims session of the Superior Court may be made, upon request of the judgment creditor, by the clerk of the court sending such interrogatories by certified mail, return receipt requested, to the person from whom discovery is sought, provided the judgment creditor pays to such clerk a fee of five dollars for each mailing requested. Questions contained in the interrogatory form shall be in clear and simple language and shall be placed on the page in such manner as to leave space under each question for the person served to insert his answer. Such person shall answer the interrogatories and return them to the judgment creditor within thirty days of the date of service. Interrogatories served on a judgment debtor shall be signed by such debtor under penalty of false statement. With respect to ass'ets, the person served is required to reveal information concerning the amount, nature and location of the judgment debtor’s nonexempt assets up to an amount clearly sufficient in value to ensure full satisfaction of the judgment with interest and costs, provided disclosure shall be first required as to assets subject to levy or foreclosure within the state. If interrogatories are served on a financial institution, the financial institution shall disclose only whether it holds funds of the judgment debtor on account and the balance of such funds, up to the amount necessary to satisfy the judgment.
“(b) The interrogatory form shall specify the names and last-known addresses of the judgment creditor and the judgment debtor, the court in which and the date on which the judgment was rendered, and the original amount of the judgment and the amount due thereon. The interrogatory form shall contain a notice of rights with respect to postjudgment interrogatories as prescribed by section 52-361b.
“(c) On failure of aperson served with interrogatories to, within the thirty days, return a sufficient answer or disclose sufficient assets for execution, or on objection by such person to the interrogatories, the judgment creditor may move the court for such supplemental discovery orders as may be necessary to ensure disclosure including (1) an order for compliance with *635the interrogatories or authorizing additional interrogatories and (2) an order for production or for examination of the judgment debtor or third person, provided any such examination shall be conducted before the court. The court may order such discovery as justice requires provided the order shall contain a notice that failure to comply therewith may subject the person served to being held in contempt of court.
“(d) Any party from whom discovery is sought may seek a protective order pursuant to section 52-400a." (Emphasis added.)


 Section 52-351b, the statute pursuant to which the discovery order was authorized; see footnote 2; specifically provides, in subsection (d), for a separate proceeding in which the person from whom discovery is sought can obtain a protective order pursuant to General Statutes § 52-400a.
General Statutes § 52-400a (a) provides: “On motion of a judgment debtor or th i rd person from whom discovery is sought, and for good cause shown, or on its own motion, the court may make any order which justice requires to protect such debtor or third person from annoyance, embarrassment, oppression or undue burden or expense.” (Emphasis added.)
Practice Book § 236A contains a combination of General Statutes §§ 52-400a (a) and 52-351b (a) and (c), with practically the same language.


 As the majority concludes, the appellants did not adequately brief the second prong of the Curcio test because it was raised for the first time in their reply brief. See footnote 4 of the majority opinion.


 I am not sure what the majority means by an “exceptional” case. If by that the majority means that the 1990 precedent of Lougee is overruled, it should be candid about it and say so.


 Furthermore, Barbato v. J. & M. Corp., 194 Conn. 245, 478 A.2d 1020 (1984), is distinguishable from the present case. In Barbato, in the context of a tax investigation proceeding against a corporation, the court held that the denial of a motion to quash the state’s application for a subpoena was not a final judgment under Curcio. Id., 248. The subpoena was directed to the president of the corporate taxpayer in order to have him testify before the Superior Court. Id., 246. Of course, a corporation cannot directly testify — it does so only through its corporate officers. In Barbato, the propriety of the tax investigation proceeding against the corporation was not challenged, nor had it reached a point where the proceeding was terminated. In the present case, neither of the appellants are parties to the action nor do they share any relationship with the defendant other than a marital or familial association.